Citation Nr: 1427565	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Shana M. Dunn, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for right knee disability. 

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2013).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  See id.

In this case, the Veteran's prior claim of service connection for right knee disability was denied in a February 1976 rating decision.  At that time, the claims file contained service treatment records.  In a June 1981, the RO determined that new and material evidence had not been received to reopen the claim.  New and material evidence was not received within one year of the notice of the rating decision and an untimely notice of disagreement was filed.  It is not clear that the Veteran was issued notice of a February 1985 determination that new and material evidence had not been received.  In June 2009, documentation was received entitled 'Information from the Hospital Admission Cards created by the Office of the Surgeon General, Department of the Army (1942-1945) and (1950-1954).  Such records reflect information pertaining to the Veteran's November 1954 treatment of the knee.  These records were not previously considered, and are pertinent because they pertain to treatment rendered during active service.  Given the submission of the new service records, the claim must be reconsidered without regard to the previous final denials.  38 C.F.R. § 3.156(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2009, the Veteran underwent a VA examination.  He reported to the examiner that he continued to work until his right knee replacement.  He was on disability as a result of his right knee replacement.  Such assertions suggest that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  VA is required to obtain records related to a claim for SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Service records dated in November 1954 reflect that the Veteran sustained an unknown injury to his right knee in September 1949.  His December 1954 separation examination reflects a well healed scar inner side right knee for removal of cartilage in 1950.  He was discharged due to instability right knee after surgical removal of cartilage, right knee, in 1950.  

The November 2009 VA examiner examined the Veteran, reviewed the claims folder, and provided a negative etiological opinion pertaining to the Veteran's right knee disability.  Specifically, the VA examiner found that the Veteran had a pre-existing knee condition upon entry into service, and that the condition was not aggravated beyond the normal progression.  

In February 2014, M.J. Anderson, M.D., noted that while the Veteran sustained a right knee injury playing football in 1950 and underwent cartilage removal surgery, he was not having any knee problems upon entry into service.  Dr. Anderson provided an opinion that it is at least as likely as not that the Veteran's right knee problem, which prior to enlistment was not causing him trouble, was aggravated beyond the normal progression by the physical demands of basic training.  

In a statement from the Veteran received in March 2014, he indicated that he had injured his right knee playing football in 1950 and after surgery he was "back to normal and was able to ride my bike and walk long distances."  He asserted that he was not claiming a single traumatic injury in service, rather he asserts that he repeatedly hit his knee when doing physical training and having to climb over obstacles.

It is clear that the Veteran sustained a right knee injury in or about 1949 or 1950, and underwent surgery in 1950 prior to entering service in March 1954.  The Veteran's enlistment examination is not of record, thus he is presumed under the law to have been in sound condition when he entered active duty in March 1954.  38 U.S.C.A. § 1111.  The Court, however, has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Wagner, 370 F.3d at 1096.  

In light of any outstanding SSA and VAMC records, the Veteran's recent statement, and the opinion of Dr. Anderson, another opinion should be obtained pertaining to the etiology of the Veteran's right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

On Remand, obtain updated treatment records from the Milwaukee VA Medical Center (VAMC) for the period from February 3, 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's SSA records and associate them with the claims folder or Virtual VA.

If such efforts are unsuccessful, documentation to that effect should be associated with the claims folder or Virtual VA.

2.  Associate with the claims folder updated treatment records from the Milwaukee VAMC for the period from February 3, 2010.  

3.  AFTER all outstanding treatment records have been associated with the claims folder or Virtual VA, request that the November 2009 VA opinion provider review the claims file and Virtual VA, including this remand, and provide another opinion as to the nature and etiology of the Veteran's right knee disability.  An examination should only be scheduled if deemed necessary by the VA opinion provider.

The opinion provider should answer all of the following questions:

(a)  Did a chronic right knee disability pre-exist the Veteran's active service, and, if so, did it undergo an increase in disability during active service beyond any natural progress?

(b)  If a right knee disability is not found to have preexisted service (or if it did preexist but was not aggravated by service) then is it at least as likely as not (50 percent probability or more) that a right knee disability had its onset in service, or is otherwise the result of an injury or other incident of  service?

In formulating the above opinions, the opinion provider should be aware that the Veteran is presumed sound upon entry into active service. 

The opinion provider must acknowledge and comment on the opinion of Dr. Anderson.

The opinion provider must provide a rationale for each opinion given. 

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

 If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the November 2009 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA examination with a physician with appropriate expertise to obtain the necessary opinions.

4.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



